internal_revenue_service index no number release date entity e dear cc ebeo - plr-120966-98 date date this responds to your letter of date and subsequent correspondence on behalf of entity e requesting a ruling concerning the proposed restated deferred_compensation plan the plan which e intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 as amended under sections and of the small_business job protection act of e is represented to be a local political_subdivision described in sec_457 under the plan an employee may elect to defer compensation that would have been received for services rendered to e in any taxable_year until death separation_from_service with e or until the occurrence of an unforeseeable_emergency e represents that its plan has not adopted any provision permitting a loan to be made to its participants or their beneficiaries from its assets the participant’s election to defer compensation under the plan must be filed prior to the beginning of the month in which his or her salary reduction agreement becomes effective the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he attains normal_retirement_age under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations of sec_457 including the sec_457 coordinated deferral provision e also represents that only the distribution options provided in the plan documents will be offered to and used by its participants and beneficiaries with certain limitations a participant may elect the manner in which his deferred amounts will be distributed the election generally must be made prior to the date any such payment must commence to the participant if the participant fails to make a timely election distribution will commence at the time and in the manner set forth in the plan the plan also includes a provision permitting a one-time additional election by a participant to further defer commencement of his distributions under the plan after the first permissible payout date if distribution from his account has not already plr-120966-98 commenced the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code amounts of compensation deferred under the plan are invested in an annuity_contract which states that all amounts invested therein are held for the exclusive benefit of the participants and their beneficiaries also all amounts deferred under the plan must be transferred to that annuity_contract within an administratively reasonable_time period the annuity_contract is represented to be one that complies with the requirements of sec_401 the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable and not subject_to attachment garnishment transfer or execution sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 states that custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 based upon the provisions of the plan summarized above and the documents presented we conclude as follows the restated deferred_compensation plan established by entity e is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 as amended under sections and of the small_business job protection act of amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible in the recipient’s gross_income for the taxable_year or years in which plr-120966-98 amounts are paid or otherwise made available to an employee or beneficiary in accordance with the terms of the plan the annuity_contract associated with e’s sec_457 plan is treated under sec_457 as a_trust which is treated as an organization_exempt_from_taxation under sec_501 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than e's restated plan described above in addition this ruling applies only to deferrals made after the date this ruling was issued if the plan is significantly modified this ruling will not necessarily remain applicable if the plan adopts provisions permitting loans to its participants or their beneficiaries from its assets this ruling will no longer be effective this ruling is directed only to entity e and applies only to the revised plan submitted on date as revised by the march amendments and to the annuity_contract submitted on date sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
